692 S.E.2d 110 (2010)
STATE of North Carolina
v.
Theresa JONES.
No. 509P09.
Supreme Court of North Carolina.
January 28, 2010.
Theresa Jones, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 10th of December 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Warren County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 28th of January 2010."